DETAILED ACTION	

       Status of Application

	This communication is in response to remarks and amendments filed on March 13, 2020, as well as to address deficiencies in the Non-final action that was mailed on February 20, 2020 relating to U.S. Patent Application No. 16/123,573 filed on September 6, 2018. Claims 1, 12 and 20 have been amended. Claims 1 – 20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed on March 13, 2020 have been fully considered.
Applicant's arguments with respect to the 35 USC § 101 rejections have been considered and are unpersuasive in light of the 101 PEG 2019 guidelines. Applicant disagrees that the claims are directed to an abstract idea, however, for the sake of argument addresses the Step 2A, Prong 2 allegations. Applicant asserts that the additional elements integrate the abstract idea into a practical application insofar as they improve previous systems in the technical field of transaction processing, (Remarks, p. 7). Applicant further asserts that the claim as a whole provides significantly more in that once a transaction request session is authenticated, profile data is sent to the requesting system from a transaction processing system without requiring direct input of the 

With regard to the 35 USC § 103 rejections applicant has amended the limitations of independent claims 1, 12 and 20. Applicant asserts that the cited references, Ansari and Chitalia do not teach or suggest “during the authenticated session, obtain profile data associated with the account and send at least a portion the profile data to the requesting system via the communications module; and during the authenticated session, perform transaction processing based on the transaction data and send transaction status data to the requesting system based on the transaction processing,” (Remarks, p. 11). Applicant’s arguments are moot in light of the newly cited for the claim limitations. The Section 103 rejection is maintained.


Claim Objections

Claim 10 is objected to because of the following informality: 
Claim 10 recites “… the signal representing the transaction processing request is receiving from the requesting system  …”  It appears that the word “receiving” should be received.  Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 - 11 are directed to computing system comprising a communication module, a processor and memory. Claims 12 – 19 are directed to method. Claim 20 is directed to a non-transitory computer readable storage medium comprising computer-executable instructions. Therefore, on its face, each of the claims is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a computing system comprising: a communications module; a processor coupled to the communications module; and a memory coupled to the processor and storing processor-executable instructions which, when executed, configure the processor to: receive, via the communications module, a signal representing a transaction processing for a transaction initiated at a requesting system, the transaction processing request including transaction data; authenticate a session associated with the transaction processing request using a credential associated with an account; during the authenticated session, obtain profile data associated with perform transaction processing based on the transaction data and send transaction status data to the requesting system based on the transaction processing. The abstract idea recited in claim 1 is the underlined portion of the claim shown above. The abstract idea recites receiving, authenticating and processing a transaction request which amounts to commercial interactions involving business relations which falls under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance.  Claims 12 and 20 are abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a  computing system comprising: a communications module; a processor coupled to the communications module; and a memory coupled to the processor and storing processor-executable instructions which, when executed, configure the processor to: receive, via the communications module, a signal representing a transaction processing request for a transaction initiated at a requesting system, the transaction processing requesting including transaction data; authenticate a session associated with the transaction processing request using a credential associated with an account; during the authenticated session, obtain profile data associated with the account and send the profile data to the requesting system via the communications module; and during the authenticated session, perform transaction processing based on the transaction data and send transaction status data to the requesting system based on the transaction processing. The additional elements recited in the claim 1 are underlined above. The additional elements amount to no more than instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application. The recited step of “during the authenticated session, obtain profile data associated with the account and send at least a portion the profile data to the requesting system via the communications module;” is insignificant extra-solution activity involving data gathering.

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the claim adds only instructions to implement the abstract idea with computer(s), processor(s), memory and software and does not integrate the abstract idea in a practical application. The recited step of “during the authenticated session, obtain profile data associated with the account and send at least a portion the profile data to the requesting system via the communications module;” is insignificant extra-solution activity involving data gathering and is recognized by those of ordinary skill in the art to be well-understood, routine and conventional activities. See, buySAFE, Inc. v. Google, Inc., 765F.3d 1350, 1355 (Fed. Cir 2014) (computer receives and sends information over a network), Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) (storing and retrieving information in memory), Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (updating an activity log). Based on the aforementioned and the reasons given in the discussion of Step 2A, Prong 2 above, the additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claims 2 and 13 (profile data includes …), Claims 3 and 14 (create a profile in memory) Claims 4 and 15 (transaction status data includes a payment token), Claims 5 and 16 (transaction processing comprises determining transaction cannot be completed and status data is an indication), Claims 6  and 17 (sending profile data in response to receiving consent), Claims 7 and 18 (store a record of consent in a log identifying the profile data), Claims 8 and 19 (send transaction completion data to a client device), Claim 9 (obtaining profile data from a permissioned blockchain network), Claim 10 (signal representing transaction processing request receiving from the requesting system), Claim 11 (transaction processing request received from client device after receiving a transaction initiation request from requesting system) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1 – 20 are not patent eligible. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 2, 4 - 8, 10 – 13 and 15 - 20 are rejected under 35 U.S.C. 103 as being unpatenable over Ansari et al., US 2018/0276660 A1, (“Ansari”), in view of Seidl et. al., US 2012/0311663 A1, (“Seidl”).

Claim 1:
Anasari teaches:
A computing system comprising: a communications module; a processor coupled to the communications module; and a memory coupled to the processor and storing processor-executable instructions which, when executed, configure the processor to: (See Ansari,  Par. 64 (FIG. 2 depicts an example system architecture that may be implemented to provide secure remote transaction in accordance with embodiments of the disclosure. In FIG. 2, a SRT server 202 may be in communication with a number of initiator servers 204 and facilitator servers 206 via a network connection 208. The SRT server 202 may also be in communication with a number of authorization entities 210 via a transaction processing network 212. In some embodiments, the SRT server 202 may be an example SRT server 110 of FIG. 1.), Par. 65 (In at least some embodiments, the SRT server 202
may include at least one memory 214 and one or more processing units (or processor(s)) 216. The processor(s) 216 may be implemented as appropriate in hardware, computer executable instructions, firmware or combinations thereof.))

receive, via the communications module, a signal representing a transaction processing request for a transaction initiated at a requesting system, the transaction processing requesting including transaction data; (See Ansari, Par. 107 (Process 800 may begin at 802, when a request to complete a transaction is received. The request may include information about the user and/or the transaction.))

authenticate a session associated with the transaction processing request using a credential associated with an account; (See Ansari, Par. 107 (The request may include an identifier that may be used to identify the user such as an email address that may be linked to an account maintained with respect to a user.), Par.110 (The facilitator application obtains information about the user of the client device and authenticates the user based on the obtained information.))
during the authenticated session, perform transaction processing based on the transaction data and send transaction status data to the requesting system based on the transaction processing.  (See Ansari, Par. 29 (An "authorization response message" may be a message that responds to an authorization request. In some cases, it may be an electronic message reply to an authorization request message generated by an issuing financial
institution or a transaction processing computer. The authorization response message may include, by way of example only, one or more of the following status indicators: Approval- transaction was approved; Decline- transaction was not approved; or Call Center- response pending more information, merchant must call the toll-free authorization phone number. The authorization response message may also include an authorization code, which may be a code that a credit card issuing bank returns in response to an authorization request message in an electronic message (either directly or through the transaction processing computer) to the resource provider's access device (e.g. POS equipment) that indicates approval of the transaction.))

Ansari does not teach, however, Seidl teaches:
during the authenticated session, obtain profile data associated with the account and send at least a portion of the profile data to the requesting system via the communications module; and (See Seidl, Par. 123 (The user defined policies also enable a user to specify when to insert additional user profile data in the authentication response that is to be transmitted to a service provider 304. Accordingly, the user profile data maintained by the user can be automatically provided to the service provider so that the user does not have to manually enter the additional user profile data each and every time the user wishes to use a particular service.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ansari discussed above, a step for sending profile data during authentication, as taught by Seidl. Ansari teaches systems and methods for providing secure remote transactions. It would have been obvious for Ansari in his systems and methods of providing secure remote transactions to include a step for providing user profile data during authentication so that the user does not have to manually enter the data every time he enters into a transaction or uses a service.  Since the claimed invention is merely a combination of old elements, Ansari’s secure transaction processing and Seidl’s step of sending profile data during authentication, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 2:
Ansari and Seidl teach each and every element of claim 1 above.
Ansari does not teach, however, Seidl teaches:
the profile data includes one or more of: a name, a mailing address, a telephone number, an employer identity, an email address, a date of  birth, a communication preference, a gender and a title. (See Seidl, Par. 96 (The user identity module 203 is provided as a user
controlled personal identity provider. The user identity module 203 may operate in conjunction with at least one third party public identity provider 204 to enable the user to control and verify both secure authentication attributes ( e.g. address, bank details, passwords etc) as well as maintain and provide non-authority proven data ( e.g. shoe size, job title, current TV channel etc).))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ansari discussed above, a step for sending profile data during authentication, as taught by Seidl. Ansari teaches systems and methods for providing secure remote transactions. It would have been obvious for Ansari in his systems and methods of providing secure remote transactions to include a step for providing user profile data during authentication so that the user does not have to manually enter the data every time he enters a transaction or uses a service.  Since the claimed invention is merely a combination of old elements, Ansari’s secure transaction processing and Seidl’s step of sending profile data during authentication, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 4:
Ansari and Seidl teach each and every element of claim 1 above.
Ansari further teaches:        
the transaction status data includes a payment token associated with a primary account number.  (See Ansari Par. 86 (The SRT server generates a token which may be mapped to the selected account. Once the SRT server has identified the supplemental information to be included in the transaction it may provide the token to the initiator server which may subsequently complete the transaction and present a confirmation notification. In some embodiments, to do this, the initiator server may provide the token to the resource provider.))

Claim 5:
Ansari and Seidl teach each and every element of claim 1 above.
Ansari further teaches:
determining that the transaction cannot be completed, and wherein the transaction status data is an indication that the transaction cannot be completed.  (See Ansari, Par. 29 (Authorization response message may include status indicators: Approval- transaction was approved; Decline- transaction was not approved; or Call Center- response pending more information, merchant must call for authorization.))

Claim 6:
Ansari and Seidl teach each and every element of claim 1 above.
Ansari does not teach, however, Seidl teaches:
during the authenticated session, prior to sending the profile data to the requesting system, receive a signal representing a consent input via the communications module, and wherein sending the profile data is performed in response to determining, based on the consent input, that consent has been received.  (See Seidl, Par. 115 (The service 
provider 304 will then transmit 307 an authentication request to the user identity module 302.), Par. 121 (On receipt of the authentication response from the public identity provider 303, the user identity module 302 will apply the relevant user defined policies stored in the user identity module 302 to the user authentication data attributes provided by the public identity provider 303.  The user defined policies may enhance the user authentication response received from the public identity provider 303 by inserting user profile data attributes maintained by the user.)(The authentication response represents a consent to send the profile data.)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ansari discussed above, a step for sending profile data during authentication, as taught by Seidl. Ansari teaches systems and methods for providing secure remote transactions. It would have been obvious for Ansari in his systems and methods of providing secure remote transactions to include a step for providing user profile data during authentication so that the user does not have to manually enter the data every time he enters a transaction or uses a service.  Since the claimed invention is merely a combination of old elements, Ansari’s secure transaction processing and Seidl’s step of sending profile data during authentication, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 7:
Ansari and Seidl teach each and every element of claim 6 above.
Ansari further teaches:
store a record of the consent in a log identifying the profile data (See Ansari, Par. 55 (Once obtained, the authentication data may be transmitted to the facilitator application server 114 that corresponds to the facilitator application used to collect the authentication data. The authentication data may then be compared to authentication data on record for that user by the facilitator application server 114.))

Claim 8:
Ansari and Seidl teach each and every element of claim 1 above.
Ansari further teaches:
during the authenticated session, send a signal representing transaction completion data to a client device associated with the authenticated session. (See Ansari, Par. 29 (An "authorization response message" may be a message that responds to an authorization request. In some cases, it may be an electronic message reply to an authorization request message generated by an issuing financial institution or a transaction processing computer. The authorization response message may include one or more status indicators (ie. Approval- transaction was approved). The authorization response message may also include an authorization code in response to an authorization request message in an electronic message (either directly or through the transaction processing computer) to the resource provider's access device that indicates approval of the transaction.))

Claim 10:
Ansari and Seidl teach each and every element of claim 1 above.
Ansari further teaches:
the signal representing the transaction processing request is receiving from the   requesting system. (See Ansari, Par. 107 (Process 800 may begin at 802, when a request to complete a transaction is received. The request may be received from an initiator upon selection of a checkout element on a webpage of a resource provider. The request may include information about the user and/or the transaction.))

Claim 11:
Ansari and Seidl teach each and every element of claim 1 above.
Ansari further teaches:
the signal representing the transaction processing request is received from a client device and wherein the client device is configured to send the signal representing the transaction processing request after receiving a transaction initiation request from the requesting system. (See Ansari Par. 35 (An initiator provides a resource provider a link to embed within a checkout element. The link, when activated by a user wishing to transact with the resource provider, may initiate the processes described herein in order to facilitate a transaction between the user and the resource provider.), Par. 74 (FIG. 3 depicts a swim lane diagram which illustrates an example process for conducting a transaction using
a SRT platform in accordance with at least some embodiments. Depicted in FIG. 3 are interactions between various components as described herein. In particular, the process
300 depicts interactions between a client device 236, a resource provider 232, an initiator server 204, a SRT server 202, and a facilitator server 206.))

Claim 12:
Ansari teaches:
A method of providing profile data, the method comprising: receiving a signal representing a transaction processing request for a transaction initiated at a requesting system, the transaction processing requesting including transaction data; (See Ansari, Par. 107 (Process 800 may begin at 802, when a request to complete a transaction is received. The request may include information about the user and/or the transaction.))

authenticating a session associated with the transaction processing request using a credential associated with an account; (See Ansari, Par. 107 (The request may include an identifier that may be used to identify the user such as an email address that may be linked to an account maintained with respect to a user.), Par.110 (The facilitator application obtains information about the user of the client device and authenticates the user based on the obtained information.))

during the authenticated session, performing transaction processing based on the transaction data and sending transaction status data to the requesting system based on the transaction processing.  (See Ansari, Par. 29 (An "authorization response message" may be a message that responds to an authorization request. In some cases, it may be an electronic message reply to an authorization request message generated by an issuing financial institution or a transaction processing computer. The authorization response message may include, by way of example only, one or more of the following status indicators: Approval- transaction was approved; Decline- transaction was not approved; or Call Center- response pending more information, merchant must call the toll-free authorization phone number. The authorization response message may also include an authorization code, which may be a code that a credit card issuing bank returns in response to an authorization request message in an electronic message (either directly or through the transaction processing computer) to the resource provider's access device (e.g. POS equipment) that indicates approval of the transaction.))

Ansari does not teach, however, Seidl teaches: 
33during the authenticated session, obtaining profile data associated with the account and sending at least a portion of the profile data to the requesting system; and (See Seidl, Par. 123 (The user defined policies also enable a user to specify when to insert additional user profile data in the authentication response that is to be transmitted to a service provider 304. Accordingly, the user profile data maintained by the user can be automatically provided to the service provider so that the user does not have to manually enter the additional user profile data each and every time the user wishes to use a particular service.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ansari discussed above, a step for sending profile data during authentication, as taught by Seidl. Ansari teaches systems and methods for providing secure remote transactions. It would have been obvious for Ansari in his systems and methods of providing secure remote transactions to include a step for providing user profile data during authentication so that the user does not have to manually enter the data every time he enters into a transaction or uses a service.  Since the claimed invention is merely a combination of old elements, Ansari’s secure transaction processing and Seidl’s step of sending profile data during authentication, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 13:
Ansari and Seidl teach each and every element of claim 12 above.
Ansari does not teach, however, Seidl teaches:
the profile data includes one or more of: a name, a mailing address, a telephone number, an employer identity, an email address, a date of  birth, a communication preference, a gender and a title. (See Seidl, Par. 96 (The user identity module 203 is provided as a user
controlled personal identity provider. The user identity module 203 may operate in conjunction with at least one third party public identity provider 204 to enable the user to control and verify both secure authentication attributes ( e.g. address, bank details, passwords etc) as well as maintain and provide non-authority proven data ( e.g. shoe size, job title, current TV channel etc).))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ansari discussed above, a step for sending profile data during authentication, as taught by Seidl. Ansari teaches systems and methods for providing secure remote transactions. It would have been obvious for Ansari in his systems and methods of providing secure remote transactions to include a step for providing user profile data during authentication so that the user does not have to manually enter the data every time he enters a transaction or uses a service.  Since the claimed invention is merely a combination of old elements, Ansari’s secure transaction processing and Seidl’s step of sending profile data during authentication, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 15:
Ansari and Seidl teach each and every element of claim 12 above.
Ansari further teaches:
the transaction status data includes a payment token associated with a primary account number. (See Ansari Par. 86 (The SRT server generates a token which may be mapped to the selected account. Once the SRT server has identified the supplemental information to be included in the transaction it may provide the token to the initiator server which may subsequently complete the transaction and present a confirmation notification. In some embodiments, to do this, the initiator server may provide the token to the resource provider.))

Claim 16:
Ansari and Seidl teach each and every element of claim 12 above.
Ansari further teaches:
determining that the transaction cannot be completed, and wherein the transaction status data is an indication that the transaction cannot be completed.  (See Ansari, Par. 29 (Authorization response message may include status indicators: Approval- transaction was approved; Decline- transaction was not approved; or Call Center- response pending more information, merchant must call for authorization.))

Claim 17:
Ansari and Seidl teach each and every element of claim 12 above.
Ansari does not teach, however, Seidl teaches:
during the authenticated session, prior to sending the profile data to the requesting system, receive a signal representing a consent input, and wherein sending the profile data is performed in response to determining, based on the consent input, that consent has been received.  (See Seidl, Par. 115 (The service provider 304 will then transmit 307 an authentication request to the user identity module 302.), Par. 121 (On receipt of the authentication response from the public identity provider 303, the user identity module 302 will apply the relevant user defined policies stored in the user identity module 302 to the user authentication data attributes provided by the public identity provider 303.  The user defined policies may enhance the user authentication response received from the public identity provider 303 by inserting user profile data attributes maintained by the user.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ansari discussed above, a step for sending profile data during authentication, as taught by Seidl. Ansari teaches systems and methods for providing secure remote transactions. It would have been obvious for Ansari in his systems and methods of providing secure remote transactions to include a step for providing user profile data during authentication so that the user does not have to manually enter the data every time he enters a transaction or uses a service.  Since the claimed invention is merely a combination of old elements, Ansari’s secure transaction processing and Seidl’s step of sending profile data during authentication, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 18:
Ansari and Seidl teach each and every element of claim 17 above.
Ansari further teaches:
storing a record of the consent in a log identifying the profile data.  (See Ansari, Par. 55 (Once obtained, the authentication data may be transmitted to the facilitator application server 114 that corresponds to the facilitator application used to collect the authentication data. The authentication data may then be compared to authentication data on record for that user by the facilitator application server 114.))

Claim 19:
Ansari and Seidl teach each and every element of claim 12 above.
Ansari further teaches:
during the authenticated session, sending a signal representing transaction completion data to a computing device associated with the authenticated session. (See Ansari, Par. 29 (An "authorization response message" may be a message that responds to an authorization request. In some cases, it may be an electronic message reply to an authorization request message generated by an issuing financial institution or a transaction processing computer. The authorization response message may include one or more status indicators (ie. Approval- transaction was approved). The authorization response message may also include an authorization code in response to an authorization request message in an electronic message (either directly or through the transaction processing computer) to the resource provider's access device that indicates approval of the transaction.))

Claim 20:
Ansari teaches:
A non-transitory computer-readable storage medium comprising computer-executable instructions which, when executed, configure a processor to: (See Ansari, Par. 106 (The code may be stored on a non-transitory computer-readable storage medium, in the form of a computer program including a plurality of instructions executable by one or more processors.))

receive a signal representing a transaction processing request for a transaction initiated at a requesting system, the transaction processing request including transaction data; (See Ansari, Par. 107 (Process 800 may begin at 802, when a request to complete a transaction is received. The request may include information about the user and/or the transaction.))

authenticate a session associated with the transaction processing request using a credential associated with an account; (See Ansari, Par. 107 (The request may include an identifier that may be used to identify the user such as an email address that may be linked to an account maintained with respect to a user.), Par.110 (Facilitator application authenticates the user.))

35during the authenticated session, perform transaction processing based on the transaction data and send transaction status data to the requesting system based on the transaction processing. (See Ansari, Par. 29 (An "authorization response message" may be a message that responds to an authorization request. In some cases, it may be an electronic message reply to an authorization request message generated by an issuing financial institution or a transaction processing computer. The authorization response message may include, by way of example only, one or more of the following status indicators: Approval- transaction was approved; Decline- transaction was not approved; or Call Center- response pending more information, merchant must call the toll-free authorization phone number. The authorization response message may also include an authorization code, which may be a code that a credit card issuing bank returns in response to an authorization request message in an electronic message (either directly or through the transaction processing computer) to the resource provider's access device (e.g. POS equipment) that indicates approval of the transaction.))

Ansari does not teach, however, Seidl teaches:   
during the authenticated session, obtain profile data associated with the account and sending a portion of the profile data to the requesting system; and (See Seidl, Par. 123 (The user defined policies also enable a user to specify when to insert additional user profile data in the authentication response that is to be transmitted to a service provider 304. Accordingly, the user profile data maintained by the user can be automatically provided
to the service provider so that the user does not have to manually enter the additional user profile data each and every time the user wishes to use a particular service.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ansari discussed above, a step for sending profile data during authentication, as taught by Seidl. Ansari teaches systems and methods for providing secure remote transactions. It would have been obvious for Ansari in his systems and methods of providing secure remote transactions to include a step for providing user profile data during authentication so that the user does not have to manually enter the data every time he enters into a transaction or uses a service.  Since the claimed invention is merely a combination of old elements, Ansari’s secure transaction processing and Seidl’s step of sending profile data during authentication, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims  3 and 14 are rejected under 35 U.S.C. 103 as being unpatenable over Ansari et al., US 2018/0276660 A1, (“Ansari”), in view of Seidl et al., US 2012/0311663 A1, (“Seidl”),
in further view of  Gurevich et al., US 2018/0276580 A1, (“Gurevich”).

Claim 3:
Ansari and Seidl teach each and every element of claim 1 above.
Ansari does not teach, however, Gurevich teaches:
the requesting system is configured to create a profile in memory associated with the requesting system based on the profile data. (See Gurevich, Par. 24 (The network system 100 can enable individual requesters and providers to register with the network service in order to request services and provide services, respectively, and can store profile data for the requesters and providers (e.g., in a user database(s), not illustrated in FIG. 1 for purposes of simplicity).)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ansari and Seidl discussed above, a step for storing profile data, as taught by Gurevich. Ansari teaches systems and methods for providing secure remote transactions. Seidl teaches providing profile data during authentication. It would have been obvious for Ansari in his systems and methods of providing secure remote transactions to include steps for providing and storing user profile data so that the user does not have to manually enter the data every time he enters into a transaction or uses a service and the resource provider can create a record of the user’s profile data for future transactions.  Since the claimed invention is merely a combination of old elements, Ansari’s secure transaction processing, Seidl’s step of sending profile data during authentication and Gurevich’s storing of profile data, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 14:
Ansari and Seidl teach each and every element of claim 12 above.
Ansari does not teach, however, Gurevich teaches:
the requesting system is configured to create a profile in memory associated with the requesting system based on the profile data.  (See Gurevich, Par. 24 (The network system 100 can enable individual requesters and providers to register with the network service in order to request services and provide services, respectively, and can store profile data for the requesters and providers (e.g., in a user database(s), not illustrated in FIG. 1 for purposes of simplicity).)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ansari and Seidl discussed above, a step for storing profile data, as taught by Gurevich. Ansari teaches systems and methods for providing secure remote transactions. Seidl teaches providing profile data during authentication. It would have been obvious for Ansari in his systems and methods of providing secure remote transactions to include steps for providing and storing user profile data so that the user does not have to manually enter the data every time he enters into a transaction or uses a service and the resource provider can create a record of the user’s profile data for future transactions.  Since the claimed invention is merely a combination of old elements, Ansari’s secure transaction processing, Seidl’s step of sending profile data during authentication and Gurevich’s storing of profile data, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim  9  is rejected under 35 U.S.C. 103 as being unpatenable over Ansari et al., US 2018/0276660 A1, (“Ansari”), in view of Seidl et al., US 2012/0311663 A1, (“Seidl”),
in further view of  Pead, US 2018/0144153 A1, (“Pead”).

Claim 9:
Ansari and Chitalia teach each and every element of claim 1 above.
Ansari does not teach, however, Pead teaches:
obtaining profile data associated with the account includes obtaining profile data from a permissioned blockchain network.  (See Pead, Par. 7 (System and methods enable a user to selectively authorize a third-party provider to query a user’s lifetime value blockchain to obtain limited, relevant, and digitally verifiable information regarding the user.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ansari and Seidl discussed above, a step for obtaining user data from a blockchain network, as taught by Pead. Ansari teaches systems and methods for providing secure remote transactions. Seidl teaches sending profile data during authentication. It would have been obvious for Ansari in his systems and methods of providing secure remote transactions to include steps for sending user profile data during authentication and obtaining profile data from a permissioned blockchain network so that the user does not have to manually enter the data every time he enters into a transaction or uses a service and profile data can be obtained from a secure blockchain.  Since the claimed invention is merely a combination of old elements, Ansari’s secure transaction processing, Seidl’s step of sending profile data during authentication and Pead’s obtaining profile data from a permissioned blockchain, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE N. PROIOS/Examiner, Art Unit 3694    


/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        2/24/2021